UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4678


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEVAR VINCENT BROWN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.      G. Steven Agee, Circuit
Judge, sitting by designation; Samuel G. Wilson, District Judge.
(7:12-cr-00026-SGW-1)


Submitted:   February 22, 2013            Decided:   March 22, 2013


Before DAVIS, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wade T. Anderson, FRITH ANDERSON & PEAKE, P.C., Roanoke,
Virginia, for Appellant.    Thomas T. Cullen, Assistant United
States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Levar Vincent Brown appeals his conviction and 120-

month    armed       career   criminal       sentence       imposed   following   his

guilty plea to possession of a firearm by a convicted felon, in

violation of 18 U.S.C. § 922(g)(1) (2006).                      On appeal, Brown’s

counsel filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967), asserting that there are no meritorious grounds for

appeal but questioning whether Brown’s guilty plea was knowing

and voluntary.         Brown was advised of his right to file a pro se

supplemental brief but did not file one.                      Finding no error, we

affirm.

              The sole issue raised in the Anders brief is whether

Brown’s guilty plea was knowing and voluntary.                        Our review of

the plea hearing reveals that the district court substantially

complied      with    Rule    11    in   conducting     the    plea   colloquy,    and

committed no error warranting correction on plain error review.

See United States v. General, 278 F.3d 389, 393 (4th Cir. 2002)

(providing standard of review); United States v. Olano, 507 U.S.

725,    732   (1993)     (detailing        plain    error    standard).   Thus,   the

district      court    did    not    err    in     finding    Brown’s   guilty    plea

knowing and voluntary.

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                        This court

                                             2
requires that counsel inform Brown, in writing, of his right to

petition    the    Supreme      Court   of       the    United     States   for   further

review.    If Brown requests that a petition be filed, but counsel

believes that such a petition would be frivolous, counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on

Brown.     We dispense with oral argument because the facts and

legal    conclusions      are    adequately            presented    in   the   materials

before    this    court   and    argument         would    not     aid   the   decisional

process.

                                                                                  AFFIRMED




                                             3